Peremptory mandamus order reversed on the law and the facts, the alternative mandamus order granted in place thereof, to determine whether or not the plans presented by the petitioner conformed to the provisions of the Building Code of the Village of Pelham or whether they were defective as alleged in the affidavit of the inspector of buildings, also whether the building inspector acted in good faith. We think the answering affidavits presented a question of fact as to the matters above referred to. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur. Settle order on notice.